Mr. Justice McGowan.
I dissent. The estate was carried into the Court of Equity by the administrator, McKinlay. The creditors did not sue him at law, for it would have been idle to do so; but instead presented their demands to the administrator, and he (by his attorney) marked them “proven” and placed them in the record. It seems to me that was an admission by the party liable to pay, that the claims were subsisting debts against the intestate, and had not been paid either in fact or in law. We know that these debts were not afterwards paid in fact, and I think the circumstances were sufficient to l’ebut the presumption of payment from lapse of time.
Judgment reversed.